In re Carmadelle, Keith; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 334346; to the Court of Appeal, First Circuit, No. CW88 2040.
Granted. The January 18,1989 ruling of the Court of Appeal, First Circuit, in CW88 2040 is set aside. The Court of Appeal, First Circuit, is ordered to treat relator’s December 29, 1988 application as a post-conviction habeas corpus petition seeking immediate release and rule on the merits of the petition.